{¶ 43} Because appellant does not raise a plain error argument, and because this case does not present exceptional circumstances calling for plain error review, see ante at ¶ 20, I would refrain from reviewing the merits of appellant's assignments of error. Rather, I would enforce Civ. R. 53, which "imposes an affirmative duty on the parties to make timely, specific objections in writing to the trial court, identifying any error of fact or law in the magistrate's decision." In re Estate ofSheares, Franklin App. No. 07AP-02, 2007-Ohio-3624, ¶ 8, quotingState ex rel. Alston v. Indus. Comm., Franklin App. No. 00AP-1379, 2002-Ohio-4720, ¶ 4. For this reason, I do not join in paragraphs 21 through 41 of the majority's opinion. However, I concur in the remainder of the opinion and in the judgment. *Page 1